DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 01 2022 has been entered. Applicant amended claims 1 and 11, and added claims 21 and 22. Accordingly, claims 1-22 remain pending. The Applicant’s amendment to the abstract overcomes the abstract objection of November 23, 2021. In addition, the Applicant’s amendment to the claims overcomes the claim objection of November 23, 2021. Therefore, the abstract objection and claim objection of November 23, 2021 are withdrawn. 

Response to Arguments
Applicant’s arguments, see page 13, filed February 01, 2022 with respect to the abstract objection and the claim objections have been fully considered and are persuasive.  The abstract objection and claim objection of November 23 2021 have been withdrawn. 
Applicant's arguments with respect to the USC 103 rejection, filed February 01, 2022 have been fully considered but they are not persuasive. 
On page 16, Applicant alleges “…Yoo discloses receiving scanning data (execution files or data files) and does not disclose ‘capturing …a configuration state of an operating system by obtaining operational status information of the operating system and its managed resources’ as claimed in amended claims 1 and 11. The cited references, alone, or in combination, fail to disclose ‘capturing …a configuration state of an operating system by obtaining operational status information of the operating system and it managed resources’…As a result, claims 1 and 11 are not obvious in view of the Examiner’s cited combination of references. Applicant respectfully request the withdrawal of the obviousness rejection and the allowance of claims 1 and 11.” This is not persuasive because Applicant’s specification paragraph 25 recites “the OS configuration state reflects a momentary state or status of the operating system at a given point in time…” Furthermore, paragraph 27 of Applicant’s specification  recites “[o]ther example aspects of the operating system captured may include process priority data, process run-time data remaining, resource scheduling data, resource usage data, memory usage data, memory mapping data, storage management data, active device data, a hypervisor status, a virtual machine status….”.  And finally, paragraph 28 of Applicant’s specification recites “[a] state of a process (process state) in the operating system may include (i) a new process being created, (ii) a ready process that has its resources ready but not yet running on the processor, (iii) a running process that is being executed by the processor…(v) a terminated process that has completed execution on the processor.” Therefore, the examiner applied the broadest reasonable interpretation in light of the Applicant’s specification where momentary state or status of the operating system at a given point in time is the status/state of Yoo’s main module and its running process software at a given point in time. The active device is Yoo’s main module  which has an operating system install in the processor, see paragraph 206 of Yoo, and one of ordinary skill in the art knows that the operating system is system software that manages computer hardware and software resources, and provide services for computer programs. The main module of Yoo has an operating system since it is impossible to install process/application software on a processor without an operating system. In view of the rejection, the momentary status entails the main module transmission of scanning data (running process) to the SOC 250. This transmission of the scanning data is “being captured” by the resource management unit which is the SOC 250 .  Paragraph 67 of Yoo discloses that the main module includes a main processor, CPU, a main memory, and a storage unit. 
Furthermore, paragraph 50 of Applicant’s specification recites “[c]apturing a configuration state of the operating system includes obtaining operating status information of the operating system and its active device data, memory usage data…storage management data…” Therefore, the Yoo reference teaches the SOC 250 is capturing a configuration state of the OS by obtaining operational status information of the OS (CPU) via the captured transmitted scanning data from the CPU of the main module and its managed resources which is the active device.

On page 17, Applicant alleges “[d]ependent claims 2-10 depend from independent claim 1 and dependent claims 12-20 depend from independent claim 11. These dependent claims have not been shown to be unpatentable over the prior art of record based on this dependency. Moreover, these claims include their own recited features, which the references of record have not been shown to teach or disclose. Accordingly, Applicant respectfully request the withdrawal of the 103 rejections and the allowance of claims 2-10 and 12-20.” This is not persuasive, applicant should submit an argument pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. In addition, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On page 17, Applicant alleges “[i]t is Applicant’s understanding that in the Interview the Examiner agreed that the subject matter of new dependent claim 21 and the subject matter of new dependent claim 22 appear to be allowable over the cited references…”.The examiner did not state that the subject matter of claims 21 and 22 were allowable or overcome the prior art, but indicated it appear that an active device limitation reads on the prior art references. The examiner also indicated that further consideration and time was needed before discussion of the other limitations proposed in claims 22 and 23, please see Examiner Interview Summary Record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takacs et al US 20170116413 (hereinafter Takacs) in view of Yoo US 20120047366 (hereinafter Yoo) in further view of Stiles US 10790984 (hereinafter Stiles).

As to claim 1, Takacs teaches a method of managing a computing system (Figure 3; paragraph 5…”Fig 3 illustrates a process modification monitoring method….”), the method comprising identifying, by the resource management unit, a first process in the first memory based on the configuration state of the operating system (paragraph 52 “…the kernel hash process is verified, the privileged process modification monitoring method continues by starting processes during system initialization…”, also see Figure 3, step 302; the resource management unit is depicted by Figure 2 reference number 250 module; see paragraph 48; the first memory depicted by reference number 210 of Figure 2; see paragraph 48); identifying, by the resource management unit and based on the identifying of the first process, a first fingerprint of the first process (paragraphs 21 and 55 “determining a fingerprint for each executing process within one or more processes”; Figure 3 steps 308 and 314 recite a fingerprint is identified; the resource management unit is depicted by Figure 2 reference number 250 module; paragraph 48); comparing, by the resource management unit, the first fingerprint (paragraphs 22, 61-62 “…a determination is made whether the present fingerprint matches the stored starting fingerprint…returning to 316 if it is determined that the fingerprint match or after reporting the discrepancy…a determination is made as to whether the privileged process examination is complete…; Figure 3, step 316, see also figure 2 reference numbers 254, 256, and 258 reveal the plurality of fingerprints of processes that is being compared; the resource management unit is depicted by Figure 2 reference number 250 module; paragraph 48); and responsive to the comparing, in an event of identifying first fingerprint with at least one of the first plurality of fingerprints of flagged processes, (paragraphs 23 and 61 reveal when the fingerprints does not match there is a flag where a report is  made of the discrepancy).
	Takacs  does not teach capturing, by a resource management unit and into a first memory, a configuration state of an operating system  in a second memory, the operating system executing on a processor of the computing system; comparing, the first fingerprint to a first plurality of fingerprints flagged processes, identifying a match of the first fingerprint with at least one of the first plurality of fingerprints ;acting to protect the computing system from unwanted effects of the first process.
	Yoo teaches capturing by a resource management unit (Figure 1, reference number 250 and Figure 2 reference number 253; paragraph 42 and 68) and into a first memory (Figure 2 reference number 255; paragraph 68), a configuration state of an operating system by obtaining operational status information of the operating system and its managed resources(paragraph 164, “…the main module transmit scanning data to the SOC 250 (operation S201) and the SOC 250 receives the scanning data (operation S203), paragraph 206 ), the operating system located in a second memory(Figure 3, reference number 203; paragraphs 67 and 206), the operating system executing on a (paragraph 164 “…the SOC 250 loads signature data into the memory 255 (SOC memory)… and compares the signature data and the scanning data and determines presence/absence of a virus…”, see also paragraph 206).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Takacs’s method of managing a computing system with Yoo’s resource management unit because by using the system on chip SOC, battery consumption of the system is reduced (Yoo: paragraph 211) and the main processor maintains security using less CPU capacity or memory capacity (Yoo: paragraph 212).
Takacs and Yoo do not teach comparing, the first fingerprint to a first plurality of fingerprints flagged processes, identifying a match of the first fingerprint with at least one of the first plurality of fingerprints ;acting to protect the computing system from unwanted effects of the first process. 
Stiles teaches comparing, the first fingerprint to a first plurality of fingerprints flagged processes(column 2, lines 15-17, “…comparing the portion of the cryptographic hashes with a plurality of cryptographic hashes…); identifying a match of the first fingerprint with at least one of the first plurality of fingerprints (column 2, lines 20-23, “…to perform the steps of determining whether a match exists between the portion of the cryptographic hash and at least one of the plurality of cryptographic hashes…”);acting to protect the computing system from unwanted effects of the first process (column 13, lines 43-47, “…alerting an administrator to the potential maliciousness of the file, quarantine the file, delete the file, block a download of the file…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takacs’s method of managing a computing system in view of Yoo’s resource management unit with Stiles’ method of comparing the fingerprints to a plurality of fingerprints to prevent files from performing any actions on the computing system that are malicious (Stiles: column 13, lines 43-46).

	As to claim 2, the combination of Takacs in view of Yoo and Stiles teaches  wherein the first plurality of fingerprints of flagged processes are indicative of executable instructions comprising a known vulnerability or executable instructions identified as malware (Yoo: Figure 15, reference number S205 and paragraph 165 reveal comparing the scan data of signatures to determine the presence of malware viruses).

As to claim 3, the combination of Takacs in view of Yoo and Stiles teaches wherein identifying the first fingerprint of the first process comprises executing a hash function on the first process or passing the first process through a search filter or a combination thereof (Takacs: paragraph 56: “…these starting fingerprints each include a respective hash value….”).

As to claim 4, the combination of Takacs in view of Yoo and Stiles teaches comprising storing, to the first memory of the resource management unit, second fingerprints of a second plurality of flagged processes or a second flagged process by referencing a storage external to the computing system (Takacs: Figure 2 reference number 250 shows a second flagged process by referencing a storage external to the processor 202; paragraph 61 “…the present fingerprint matches the stored starting fingerprint….this determination compares the recently determined present fingerprint determined at 314 to the starting fingerprint stored in the data memory for this process…”).

As to claim 5, the combination of Takacs in view  of Yoo and Stiles teaches comprising comparing the first fingerprint to fingerprints of a second plurality of flagged processes in a storage external to the computing system (Takacs: Figure 2, reference numbers 254, 256, and 258 is external to program memory; paragraph 48, “…the illustrated data memory250 includes…an init process fingerprint and fingerprints for the several privileged processes such as the fingerprint for process A 256 and fingerprint for process N 258. The fingerprints stored in the data memory 250 are each associated with one or more processes stored in program memory 210…”; paragraph 61 “…the present fingerprint matches the stored starting fingerprint….this determination compares the recently determined present fingerprint determined at 314 to the starting fingerprint stored in the data memory for this process…”).

	As to claim 6, the combination of Takacs in view of Yoo and Stiles teaches wherein acting to protect the computing system from unwanted effects comprises notifying a user of the computing system (Takacs: paragraph 61 teach reporting/notifying the discrepancy of potential malware), prohibiting execution of the first process, suspending scheduling of the first process, limiting execution of the first process, stopping execution of the first process, archiving the first process in a secure vault, removing the first process, or stopping all processing in the computing system, or a combination thereof.

	As to claim 8, the combination of Takacs in view of Yoo and Stiles teaches wherein capturing the configuration state of the operating system comprises an abstraction layer of instructions coordinating with the operating system as executed by the processor for detecting a resource transaction event associated with the operating system and pushing the configuration state of the operating system to the first memory of the resource management unit responsive to the resource transaction event (Yoo : paragraphs 46-47 and 74 teach push method, “…the update server may transmit signature data for updating to the device. The update server may transmit the signature data for updating according to its own update schedule . The update server may notify the AV/FW application that the data for updating will be transmitted through network interface. After that, the AV, FW application transmit the data for updating received from the update server to the I/O interface and the processor updates the signature data stored in the signature data storage unit with the data for updating transmitted through I/O interface…”).

 As to claim 9, the combination of Takacs in view of Yoo and Stiles teaches wherein capturing the configuration state of the operating system comprises the resource management unit detecting a resource transaction event associated with the operating system and pulling the configuration state of the operating system to the first memory of the resource management unit responsive to the resource transaction event (Yoo: paragraphs 46-47 and 107 teach pull method “The update service requests connection to the AV/FW application according to its own update schedule. Encrypted data for updating is decrypted and  data is updated. The signature data for updating…is transmitted to the main module through the I/O interface. The main module updates the signature stored in the storage unit with the received signature data…”).

As to claim 10, the combination of Takacs in view of Yoo and Stiles teaches wherein identifying the first process comprises identifying the first process as the operating system, a virtual machine, a hypervisor, or a combination thereof (Takacs: paragraph 25 “…privileges [process] defined by some operating systems such as SELINUX…”).

As to claim 11, Takacs teaches a computing system (Figure 2) comprises a processor (reference number 202); a resource management unit (reference number 250; paragraph 48), a first memory (reference number 210 of Figure 2; paragraph 48), identifying, by the resource management unit, a first process in the first memory based on the configuration state of the operating system (paragraph 52 “…determined that the kernel hash process is verified, the privileged process modification monitoring method continues by starting processes during system initialization…”, also see Figure 3, step 302; the resource management unit is depicted by Figure 2 reference number 250 module; paragraph 48); identifying, by the resource management unit and based on the identifying of the first process, a first fingerprint of the first process (paragraphs 21 and 55 “determining a fingerprint for each executing process within one or more processes”; Figure 3 steps 308 and 314 recite a fingerprint is identified; the resource management unit is depicted by Figure 2 reference number 250 module; paragraph 48); comparing, by the resource management unit, the first fingerprint to a first plurality of fingerprints of flagged processes (paragraphs 22, 61-62; Figure 3, step 316, see also figure 2 reference number 254, 256, and 258 reveal the plurality of fingerprints of processes that is being compared; the resource management unit is depicted by Figure 2 reference number 250 module; paragraph 48); and responsive to the comparing, in an event of identifying a match of the first fingerprint with at least one of the first plurality of fingerprints of flagged processes, acting to protect the computing system from unwanted effects of the first process (paragraphs 23 and 61 reveal when the fingerprints does not match there is a flag and a report is made of the discrepancy).
Takacs does not teach a second memory having an operating system, the first or second memory having instructions stored thereon that, responsive to execution by the processor or the resource management unit, cause the resource management unit to perform operations comprising: capturing, by the resource management unit  and into the first memory , a configuration state of the operating system   in the second memory , the operating system executing on the processor of the computing system; comparing, the first fingerprint to a first plurality of fingerprints flagged processes, identifying a match of the first fingerprint with at least one of the first plurality of fingerprints ;acting to protect the computing system from unwanted effects of the first process.
Yoo teaches a computing system comprising: a processor (Figure 2, reference number 201; Figure 1, reference number 200); a resource management unit (figure 1, reference number 250, figure 2, reference number 253; paragraph 42 and 68) ; a first memory (Figure 2 reference number 255; paragraph 68); and a second memory (reference number 203 of Figure 2; paragraph 67) having an operating system, (paragraph 67, “…main module includes a main processor…a main memory…), the first (Figure 2 reference number 255; paragraph 68)or second memory(reference number 203 of Figure 2; paragraph 67) having instructions stored thereon that, responsive to execution by the processor or the resource management unit, cause the resource management unit to perform operations (paragraphs 164 and 165…”the SOC 250 loads signature data into the memory 255 (SOC memory)…the SOC 250 transmit a result of the determination to the main module 200….)comprising: capturing, by the resource management unit (Figure 1 reference number 250; Figure 2 reference number 253)and into the first memory(Figure 2 reference number 255; paragraph 68), a configuration state of the operating system by obtaining operational status information of the operating system and its managed resources (paragraph 164, “…the main module transmit scanning data to the SOC 250 (operation S201) and the SOC 250 receives the scanning data (operation S203 )), the operating system located in the second memory(Figure 2, reference numbers 201 and 203), the operating system executing on the processor of the computing system (paragraph 164 “…the SOC 250 loads signature data into the memory 255 (SOC memory)… and compares the signature data and the scanning data and determines presence/absence of a virus…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Takacs’s computing system with Yoo’s resource management unit because by using the system on chip SOC, battery consumption of the system is reduced (Yoo: paragraph 211) and the main processor maintains security using less CPU capacity or memory capacity (Yoo: paragraph 212).
Takacs and Yoo fail to teach comparing, the first fingerprint to a first plurality of fingerprints flagged processes, identifying a match of the first fingerprint with at least one of the first plurality of 
Stiles teaches comparing, the first fingerprint to a first plurality of fingerprints flagged processes(column 2, lines 15-17 “…comparing the portion of the cryptographic hashes with a plurality of cryptographic hashes…); identifying a match of the first fingerprint with at least one of the first plurality of fingerprints (column 2, lines 20-23“…to perform the steps of determining whether a match exists between the portion of the cryptographic hash and at least one of the plurality of cryptographic hashes…”);acting to protect the computing system from unwanted effects of the first process (column 13, lines 43-47column 13, lines 43-47, “…alerting an administrator to the potential maliciousness of the file, quarantine the file, delete the file, block a download of the file…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takacs’s computing system in view of Yoo’s resource management unit with Stiles’ method of comparing the fingerprints to a plurality of fingerprints to prevent files from performing any actions on the computing system that are malicious (Stiles: column 13, lines 43-46).

As to claim 12, the combination of Takacs in view of Yoo and Stiles teaches  wherein the resource management unit comprising a system-on-chip (Yoo: Figure 1, reference number 250) , an application-specific integrated circuit, or an application-specific standard product.

As to claim 13, the combination of Takacs in view of Yoo and Stiles teaches  wherein the first plurality of fingerprints of flagged processes are indicative of executable instructions comprising a known vulnerability or executable instructions identified as malware (Yoo: Figure 15, reference number S205 and paragraph 165 reveal comparing the scan data of signatures to determine the presence of malware viruses).

As to claim 14, the combination of Takacs in view of Yoo and Stiles teaches wherein identifying the first fingerprint of the first process comprises executing a hash function on the first process or passing the first process through a search filter or a combination thereof (Takacs: paragraph 56“…these starting fingerprints each include a respective hash value….”).

As to claim 15, the combination of Takacs in view of Yoo and Stiles teaches comprising storing, to the first memory of the resource management unit, second fingerprints of a second plurality of flagged processes or a second flagged process by referencing a storage external to the computing system (Takacs: Figure 2 reference number 250 shows a second flagged process by referencing a storage external to the processor 202 paragraph 48, “…the illustrated data memory250 includes…an init process fingerprint and fingerprints for the several privileged processes such as the fingerprint for process A 256 and fingerprint for process N 258. The fingerprints stored in the data memory 250 are each associated with one or more processes stored in program memory 210…”; paragraph 61 “…the present fingerprint matches the stored starting fingerprint….this determination compares the recently determined present fingerprint determined at 314 to the starting fingerprint stored in the data memory for this process…”).

As to claim 16, the combination of Takacs in view of Yoo and Stiles teaches wherein acting to protect the computing system from unwanted effects comprises notifying a user of the computing system(Takacs: paragraph 61 teach reporting/notifying the discrepancy of potential malware), prohibiting execution of the first process, suspending scheduling of the first process, limiting execution of the first process, stopping execution of the first process, archiving the first process in a secure vault, removing the first process, or stopping all processing in the computing system, or a combination 

As to claim 18, the combination of Takacs in view of Yoo and Stiles teaches  wherein capturing the configuration state of the operating system comprises an abstraction layer of instructions coordinating with the operating system as executed by the processor for detecting a resource transaction event associated with the operating system and pushing the configuration state of the operating system to the first memory of the resource management unit responsive to the resource transaction event ( Yoo: paragraphs 46-47 and 74 teach push method, “…the update server may transmit signature data for updating to the device. The update server may transmit the signature data for updating according to its own update schedule . The update server may notify the AV/FW application that the data for updating will be transmitted through network interface. After that, the AV, FW application transmit the data for updating received from the update server to the I/O interface and the processor updates the signature data stored in the signature data storage unit with the data for updating transmitted through I/O interface…”).

 As to claim  19, the combination of Takacs in view of Yoo and Stiles teaches  wherein capturing the configuration state of the operating system comprises the resource management unit detecting a resource transaction event associated with the operating system and pulling the configuration state of the operating system to the first memory of the resource management unit responsive to the resource transaction event (Yoo: paragraphs 46-47 and 107 teach pull method “The update service requests connection to the AV/FW application according to its own update schedule. Encrypted data for updating is decrypted and  data is updated. The signature data for updating…is transmitted to the main module through the I/O interface. The main module updates the signature stored in the storage unit with the received signature data…”).

As to claim 20, the combination of Takacs in view of Yoo and Stiles teaches wherein identifying the first process comprises identifying the first process as the operating system, a virtual machine, a hypervisor, or a combination thereof (Takacs: paragraph 25 “…privileges [process] defined by some operating systems such as SELINUX…”).

As to claim 21, the combination of Takacs in view of Yoo and Stiles teaches  wherein the operational status information of the operating system and its managed resources comprises at least one of :information associated with a process wait queue; information associated with a process run queue( Yoo: the operational status information of the OS from the CPU and its managed resources from the active device the main module is recited paragraph 164, “…the main module transmit scanning data to the SOC 250 (operation S201) and the SOC 250 receives the scanning data (operation S203); wherein a process run queue involves an active process that are placed in an run queue. When the process is runnable but waiting to use the processor, they form a line called the run queue. The main module executes the active process of transmitting scanning data to the SOC which is information associated with a process run queue, since at one point in time, the active process of transmitting scanning data was momentarily in a run queue. The dictionary definition of associated is connected with something so as to occur along with it accompany or corresponding; therefore, the examiner use this definition and interpretation with the limitation of the instant claims); or information associated with a virtual memory table.

As to claim 22, the combination of Takacs in view of Yoo and Stiles teaches wherein the operational status information of the operating system and its managed resources comprises at least one of :information associated with a process wait queue; information associated with a process run ( Yoo: the operational status information of the OS from the CPU and its managed resources from the active device the main module is recited paragraph 164, “…the main module transmit scanning data to the SOC 250 (operation S201) and the SOC 250 receives the scanning data (operation S203); wherein a process run queue involves an active process that are placed in an run queue. When the process is runnable but waiting to use the processor, they form a line called the run queue. The main module executes the active process of transmitting scanning data to the SOC which is information associated with a process run queue, since at one point in time, the active process of transmitting scanning data was momentarily in a run queue. The dictionary definition of associated is connected with something so as to occur along with it accompany or corresponding; therefore, the examiner use this definition and interpretation with the limitation of the instant claims); or information associated with a virtual memory table.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takacs et al US 20170116413 (hereinafter Takacs) in view of Yoo US 20120047366 (hereinafter Yoo) in further view of Stiles US 10790984 (hereinafter Stiles) in further view of Pechanek US20150039855 (hereinafter Pechanek).

As to claim 7, the combination of Takacs in view of Yoo and Stiles teaches all the limitations of claim 1 and further teaches wherein…further comprising the resource management (Takacs: reference number 250 of Figure 2; paragraph 32) unit communicating with the processor or the second memory for capturing the configuration state of the operating system using a bus (Takacs: reference number 204; paragraph 32, “the processor 202 interacts with other components of the electronic device block diagram 200 via a data bus 204…”), or by being integrated with a same integrated circuit die as the (Takacs paragraph 32, “the processor 202 interacts with other components of the electronic device block diagram 200 via a data bus 204…”).
Takacs in view of Yoo and Stiles fail to teach wherein the bus is a low-latency communication data link or a high-speed interface bus.
Pechanek teaches wherein the bus is a low-latency communication data link or a high-speed interface bus (paragraph 196 recites “high speed interface bus”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takacs’s computing system in view of  Yoo’s resource management unit and Stiles’ method of comparing the fingerprints to a plurality of fingerprints with Pechanek’s high speed data bus to provide a data path to external displays and external storage and to improve performance and system reliability (Pechanek: paragraph 196).

As to claim 17, the combination of Takacs in view of Yoo and Stiles teaches all the limitations of claim 11 and further teaches wherein…further comprising the resource management (Takacs: reference number 250 of Figure 2, paragraph 32) unit communicating with the processor or the second memory for capturing the configuration state of the operating system using a bus (Takacs: reference number 204; paragraph 32, “the processor 202 interacts with other components of the electronic device block diagram 200 via a data bus 204…”), or by being integrated with a same integrated circuit die as the processor (Takacs paragraph 32, “the processor 202 interacts with other components of the electronic device block diagram 200 via a data bus 204…”).
Takacs in view of Yoo and Stiles fail to teach wherein the bus is a low-latency communication data link or a high-speed interface bus.
Pechanek teaches wherein the bus is a low-latency communication data link or a high-speed interface bus (paragraph 196 recites “high speed interface bus”).
Takacs’s computing system in view of Yoo’s resource management unit and Stiles’ method of comparing the fingerprints to a plurality of fingerprints with Pechanek’s high speed data bus to provide a data path to external displays and external storage and to improve performance and system reliability (Pechanek: paragraph 196).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Washino et al JP 2004126982 English Machine Translation (Published 04/22/2004) discloses in paragraph 2, page 2, a system that monitors the operation status and resources of a system;
Stephenson US 20050004929 discloses the configuration state can include an operating system configuration state (claim 5).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.F/Examiner, Art Unit 2437        
                                                                                                                                                                                              /KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437